Citation Nr: 0615556	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
liver cancer, and lung cancer to include secondary to 
ionizing radiation and/or Agent Orange exposure, based upon 
accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
May 1967.  He died September [redacted], 2001.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claims.  

The appellant testified at a Travel Board hearing in 
March 2004.  A transcript of that hearing is of record and 
associated with the claims folder.  The Board remanded that 
claim in September 2004 for VCAA compliance.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  At the time of the veteran's death in September 2001, he 
had claims pending for service connection for esophageal 
cancer, liver cancer, and lung cancer, chronic myelogenous 
leukemia; the appellant filed her claim for accrued benefits 
within one year of his death.  

2.  At the time of the veteran's death, there was objective 
evidence that the veteran was exposed to ionizing radiation 
from July 1961 to July 1966 with an accumulated dose of 0.415 
rems.  

3.  At the time of his death, the veteran had esophageal 
cancer with metastases to his liver and lung.  

4.  There was no competent medical evidence at the time of 
the veteran's death linking any of the veteran's claimed 
disabilities to his military service, to the period within 
one year following service, nor was any claimed disability 
shown at the time of his death to be the result of ionizing 
radiation or Agent Orange exposure in service.  


CONCLUSIONS OF LAW

1.  Esophageal cancer, lung cancer, and liver cancer, were 
not incurred in active service and may not be presumed to 
have been incurred during active service or as a result of 
ionizing radiation or Agent Orange exposure, for the purposes 
of accrued benefits. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107, 
5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.1000 (2005).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor may his death be presumed to have been related to 
service.  38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in October 2004, which 
asked her to submit certain information, and informed her of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate her claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
she had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
she needed to show for accrued benefit claims and cause of 
death claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  That was not accomplished in this 
case, but proper subsequent VA process was later performed as 
to the claim.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She was offered the 
opportunity to testify at a Board hearing, and did so at a 
March 2004 Travel Board hearing.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of her claim on appeal, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the veteran's 
surviving spouse, upon the veteran's death.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2005). An application 
for accrued benefits must be filed within one year after the 
date of a veteran's death.  Id.

Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).  

The veteran filed a claim for service connection for 
esophageal cancer, lung cancer, and liver cancer, secondary 
to ionizing radiation and/or Agent Orange in March 2001.  He 
died in September 2001, while the claim was still pending.  
Although the veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claim for service 
connection filed by the veteran, the accrued benefits claim 
is derivative of the veteran's claim and the appellant takes 
the veteran's claim as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The 
veteran's surviving spouse filed a claim for accrued benefits 
in October 2001, within one year of her husband's death.  
Thus, she is entitled to be considered for accrued benefits 
as a surviving spouse based upon service-connected esophageal 
cancer, lung cancer, and liver cancer, secondary to ionizing 
radiation and/or Agent Orange exposure, if the evidence 
warrants entitlement thereto, either on a direct or 
presumptive basis.  

In adjudicating the appellant's claims for service connection 
for accrued benefits purposes, the Board can only look at the 
evidence that was of record at the date of the veteran's 
death, including records that are deemed to be constructively 
of record (i.e. VA records).  At the time of the veteran's 
death, there was no evidence of record which showed that his 
esophageal, liver or lung cancer was due to service, 
including to ionizing radiation or to Agent Orange exposure.  
Thus, the claims of service connection would not be warranted 
for accrued benefits purposes.

Even if the Board were able to consider evidence added to the 
record after the veteran's death, the appellant's claim would 
still fail.  With respect to the claims of service connection 
(for accrued benefits purposes) based on radiation exposure, 
the evidence would have to show that the claims of service 
connection can be awarded on a presumptive basis, to include 
for diseases specific to radiation exposed veterans under 38 
C.F.R. § 3.309(d).  Alternatively, the evidence would have to 
show that the veteran was exposed to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  The last way the appellant would be able to 
prevail is if there is direct evidence showing that radiation 
exposure caused esophageal, liver and/or lung cancer.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  
38 C.F.R. § 3.309(d)(2).  A "radiation-exposed veteran" is 
defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Such a radiation-risk 
activities include participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities. 38 C.F.R. § 3.309(d)(3).  In the 
present case, the evidence of record reveals that the veteran 
does not meet the criteria to be considered a "radiation-
exposed veteran."  The veteran's claim for radiation exposure 
is based on his exposure to radiation onboard ship and 
training at the Nuclear Power Training Unit at Arco, Idaho.  
As such, the preponderance of the evidence would be against a 
grant of service connection based on accrued benefits on this 
basis. 38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  The veteran did 
suffer from a radiogenic disease which was esophageal cancer, 
with metastasis to the lung and liver.  When there is 
evidence that a veteran suffers from a radiogenic disease, 38 
C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, and it is contended the 
disease is the result of exposure to ionizing radiation in 
service, an assessment as to the size and nature of the 
radiation dose has to be accomplished.  38 C.F.R. § 3.311(a).  
A "radiogenic disease" means a disease that may be induced by 
ionizing radiation, and includes esophageal cancer.  38 
C.F.R. § 3.311(b)(2).  Except as otherwise provided, the 
radiogenic disease must become manifest five years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold 
requirements are met, an assessment as to the size and nature 
of the radiation dose must be made. 38 C.F.R. § 3.311(a)(1).  
In order to do so, the RO must request dose information as 
provided by 38 C.F.R. § 3.311(a)(2).  Thereafter, the RO 
should refer the claim to the Undersecretary for Benefits for 
further consideration, if appropriate. 38 C.F.R. § 
3.311(b)(1)(iii).

The veteran's service medical records show that the 
Department of the Navy submitted dose information to the 
Georgia Institute of Technology in August 1967 on behalf of 
the veteran.  Those findings show that the veteran was 
exposed to radiation in the U.S. Navy from July 1961 to 
July 1966, with an accumulated dose of whole body exposure of 
0.415 rem.  This is less than one rem.  

In December 2001, the VA Chief of Public Health and 
Environmental Hazards Officer used the dosage of ionizing 
radiation provided during service of 0.415 rem.  She noted 
that it had been calculated that exposure to 6.3 rads or less 
at age 24 provide a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's esophageal cancer was related to ionizing 
radiation.  (CIRRPC Science Panel Report No.6, 1988, page 
29).  No consistent statistically significant increased risk 
for esophageal cancer after exposure to radiation had been 
found in epidemiological studies.  (Mettle and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 172) 
See Stone v. Gober, 14 Vet. App. 116 (2000) (the medical 
opinion must include the rationale for the opinion).  

In September 2005, the Chief Public Health and Environmental 
Hazards Officer indicated, in pertinent part, that the 
veteran's total dosage of radiation was 1.315 rem during 
military service.  She also indicated that the esophagus was 
considered to have a low or absent comparative susceptibility 
to radiation induced cancer and the strength of the evidence 
linking esophageal cancer induction to radiation exposure was 
felt to be weak and inconsistent.  (Mettle and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 73; 
Hendee and Edwards, Health Effects of Exposure to Low-Level 
Ionizing Radiation, 1996, page 242-244, 258).  Further noted 
was that Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH) was utilized to estimate the likelihood that exposure 
to ionizing radiation was responsible for the esophageal 
cancer.  The computer software calculated a 99-percentile 
value for the probability of causation of 1.99 percent.   The 
VA Chief of Public Health and Environmental Hazards Officer 
's opinion was that it was unlikely that the veteran's 
esophageal cancer with metastasis to the liver and lungs 
could have been attributed to exposure to ionizing radiation 
in service.  That medical opinion was based on consideration 
of the veteran's age at the time of exposure, the level of 
exposure, and review of the above cited scientific studies 
regarding the relationship between radiation exposure and the 
development of esophageal cancer in adults.  

The above cited evidence is against a finding that the 
veteran's radiation exposure caused esophageal, liver and/or 
lung cancer.  In light of the foregoing, service connection 
cannot be granted based on radiation exposure under 38 C.F.R. 
§ 3.311.

Service connection for esophageal cancer with metastases to 
the liver and lungs based on actual proof of direct causation 
also fails.  There is no competent evidence that links the 
veteran's esophageal cancer with metastases to the lungs and 
liver to any event in service.  While the appellant and the 
veteran asserted a link their statements are not considered 
competent evidence since as lay people, they do not have the 
required expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Based on the foregoing, service connection 
for the claimed esophageal cancer with metastases to the 
lungs and liver on a direct basis would not be warranted for 
accrued benefits purposes.  

Moreover, the Board observes that even if we were to consider 
all of the evidence of record, the claim for service 
connection for esophageal cancer, liver cancer, and lung 
cancer, secondary to Agent Orange exposure, for accrued 
benefits purposes, would also fail.  

The veteran served in the Navy on the USS Enterprise.  He 
indicated that he served aboard the USS Enterprise through 
her refueling and service in the Gulf of Tonkin, Yankee 
Station, off of North Vietnam and Dixie Station, on South 
Vietnam.  He indicated that he returned to the States from 
service off Vietnam and was then transferred to another 
vessel.  In another statement, he indicated that he served in 
Vietnam.  It is not clear from these statements, nor is there 
additional information available to this accrued benefits 
claim, whether the veteran disembarked the USS Enterprise 
when serving in or off Vietnam.  Service in Vietnam includes 
service in the waters off-shore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a).  Pursuant to 
VAOPGCPREC 27-97, service on a deep-water vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  As it is not completely 
clear whether or not the veteran had duty or visitation in 
Vietnam, and the evidence to this extent is in equipoise, the 
veteran will be presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

At the outset, it is important to note that as to his liver 
and lung cancer, his esophageal cancer was the primary tumor, 
and there was metastasis to the liver and lungs.  A 
presumptive cancer that develops as a result of a 
metastasizing non-presumptive cancer may not be service-
connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A. 
§ 1113(a) (West 2002); Darby v. Brown, 10 Vet. App 243 (1997) 
(the presumption of service connection for lung cancer was 
rebutted by medical evidence showing that the stomach was the 
primary site); see also, VAOPGCPREC 18-97 (presumptive 
service connection may not be established under 38 U.S.C.A. 
§ 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer that is not associated with herbicide 
exposure).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  

At the outset, the Board notes that there is no competent 
evidence linking the veteran's esophageal cancer with 
metastases to the liver and lungs to service, including any 
Agent Orange exposure in service.  

If at least one of the diseases deemed chronic for VA 
purposes, to include malignant tumors, becomes manifest to a 
degree of 10 percent or more during the one-year period 
immediately following a veteran's separation from service, 
the condition may be presumed to have been incurred in 
service, notwithstanding that there is no inservice record of 
the disorder.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran's cancer was not noted in his service medical 
records, nor was it shown in his esophagus, lung, or liver 
within one-year following separation from service.  Likewise, 
no competent evidence links the veteran's cancer to service.  
Although the veteran's physician indicated in the record that 
the veteran was diagnosed with esophageal cancer in 
August 2000, he did not provide a linkage of the veteran's 
cancer to service.  

A medical opinion suggesting a possible link between the 
veteran's esophageal cancer and Agent Orange exposure was 
rendered by the veteran's physician in January 2003.  
Unfortunately, it is not pertinent to be used to support an 
accrued benefits claim, since the evidence became a part of 
the record after the veteran's death.  Notwithstanding such, 
the Board finds that the opinion is not probative as it is 
speculative.  The opinion does not specifically link the 
veteran's cancers to Agent Orange exposure.  Dr. K. P. simply 
states that there had been some evidence of increased 
incidences of cancer associated with exposure to Agent 
Orange.  He further stated that he could not pin point the 
actual cause of the veteran's cancer, but that it was 
possible that Agent Orange may have contributed to the 
diagnosis.   

The January 2003 opinion lacks probative value, especially in 
light of the September 2005 opinion from the Chief Public 
Health and Environmental Hazards Officer.  Dr. S. H. M.  
noted that the recently-issued Institute of Medicine (IOM), 
National Academy of Sciences (NAS), report on herbicides used 
in Vietnam,  Veterans and Agent Orange, Update 2004 concluded 
that there was limited suggestive evidence of no association 
between exposure to herbicides and gastrointestinal tumors 
(including tumors of the esophagus).  She related that this 
assessment was based on information obtained from extensive 
review of the scientific and medical literature.  She 
concluded that it was unlikely that the veteran's esophageal 
cancer with metastasis to the liver and lungs was due to 
exposure to herbicides used in Vietnam.  This opinion was 
based on sound medical principles and the physician gave a 
rationale for the opinion given.  Thus, the Board finds that 
this opinion is more probative than the private 2003 opinion.

The appellant's and the veteran's statements that his cancers 
were due to exposure to Agent Orange in service cannot be 
considered probative evidence.  Again, as a lay people they 
are not competent to provide a medical opinion regarding the 
etiology of a disease.  See Espiritu.  

Moreover, the research the appellant submitted, even if it 
could be considered for accrued benefits purposes, fails to 
show that in the veteran's case that he developed esophageal 
cancer with metastasis to the lungs and liver due to either 
radiation exposure or Agent Orange exposure in service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for esophageal cancer, lung cancer, and liver 
cancer, due to Agent Orange and/or radiation exposure, for 
accrued benefits.  


III.  Service Connection for the Case of Death

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran's death certificate reflects he died in 
September 2001, at age 64.  The cause of death was esophageal 
cancer with metastasis.  An autopsy was not performed.  
During his lifetime, the veteran was not service-connected 
for any disability.  Esophageal cancer, liver cancer, and 
lung cancer, secondary to ionizing radiation and/or Agent 
Orange exposure, claimed by the appellant for accrued 
purposes, was denied.  

In reviewing the appellant's service connection claim under 
the provisions pertaining to chronic diseases, the Board 
notes that the record is devoid of showing competent evidence 
of the manifestation of any malignant tumors, at any time 
prior to 2000, many years after service.  Thus, the Board is 
precluded from further entertaining a potential grant of 
service connection for the cause of the veteran's death under 
the provisions pertaining to presumptive service connection 
for chronic diseases.

Moreover, as discussed in the accrued benefits section, the 
preponderance of the evidence is against a finding that the 
cause of the veteran's death, esophageal cancer with 
metastasis to the liver and lungs was due to service, 
including to any exposure to ionizing radiation and/or Agent 
Orange.

The Board notes the voluminous findings and research provided 
for this claim on the part of the appellant.  Unfortunately, 
these scientific and medical reports are unrelated 
specifically to the veteran.  When viewing the evidence of 
record in light of the veteran's medical records, his service 
radiation reports, and the 2003 and 2005 medical opinions the 
Board finds that a preponderance of the evidence is 


against the conclusion that the veteran's death is related to 
service.  Accordingly, service connection for the cause of 
the veteran's death is not established.  


ORDER

Service connection for esophageal cancer, liver  cancer, or 
lung cancer, to include secondary to ionizing radiation 
and/or Agent Orange exposure, for accrued benefits purposes 
is denied.  

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


